           Case 1:17-cr-00240-JBS Document 41 Filed 04/22/19 Page 1 of 2 PageID: 120


DeQ.r C \er 'l           I                                                     l\prd 17 , 'J Of9

                                                           'Dociet N<AM'oe.,r 17-oo :;z ~ 0 - 0 6 \
befor~ -S~5e.                      S'iMQn~Jo., ..              -r: (le~d                dir~c-\1.~"'~       or\          h(;)~
~        ob\o,.\f\       coP eS of tfQAScr,~s of                                              M /
                                                                                                                     1
                                                                                                          prcc:eecl ~ ,
on~       ::r      p\et:1Je. f)eed Qf1e. (l)p-/ of                                           Mi      dac\l~-'t-           sh~+
(M,f\o..\   e)J. .1.             aM             alr~o<!'i         1(\ tarM.~                 {)).Ufer\~     of\~          af'V\
0. (\O.. bl t...   -\o       pt,.'\         (or     CC , i      ~ , :1      ct Pf?~ iO. (!.    ~         '(lvf -\ iIYI -t
o,_(\~       Yl~\~. \J\e._Q~Ct                  ')e./~       ('e.4Sf~(\~U     -\-<:)     ~

 fl\QM \f\c ) N,cllo~~ 7o<5"7d - om         *
 ,t-1-M : 3Pf_crAL AK!L.. 0 f€N Wli\\. :t:NMffi
  f~ erc..l        De:\t""tio'I             cel'rte(           Q'ri1\!>.~rt.\~hio                   RECEIVED
                                                                                    J
                                                                                                                                  .
  ~ \3c:,~
                                                                                    1

                     6(i{J.                                                         r

                                                                                    \
                                                                                                         APR2 2 2019              i
                                                                                                                                  I

    ~\r\\ lQ~e.\~ \°', ?~                   l q\<J S""                                              AT8:30 .              M
                                                                                                    WIUIAM T. WALSH CU:.P.K




                                                                                Nt ch.~{ctj Ma r-t,'"- ~
                                                                                                          t/(rf/'I
? .':l.         c_a.n    'fl<J..       r'~~              fQ.,t-    me. tnov -#'le..                         (\o..\-ure
0 I\~         d()~           of fl\'/              (l e.i-\-       ~ ~r I n~S'':               r         ~MW         +vie.k
                                                   1..-,vtf ']:. fh 11\ K                    .fh~re.'r               fJ I\
\,- 'S   a f'i ~     o'f"\       4S°   r~   C      F"'
                                                                                                          O tiQ.


'5'I g      Q5"    we.,\ \   I
                                               Case 1:17-cr-00240-JBS Document 41 Filed 04/22/19 Page 2 of 2 PageID: 121




fv1ar··U f'\ o , ~ 1 c.V\t:,lec. ~
fDC PnrfQdclphiq
pou sto~
~lQ, PA 1q,m                                                                                                          ;,.;-«':~~;s~'.'""'.~~:,l':~ it~'.: .·~
                                                                                                                         . -~~1-.-ttl/f.~?.:~~:z,;J-f~s ,·:tr.t.li,J:,. ~- ·11~-
                                                                                                                                                           1
                                                                                                                                                                                         _    .-i~~ -     ~~/)I,"".~~
                                                                                                                                                                                                                    '" '
                                                                                                                                                                                                                                       -~-
                                                                                                                                 .   ·                                              · }it>-,,:1.Y""                           .'       FO
                                                                            A
                                                ,~: ,   ;i   ~~ -'}..·· ·                                                                                                                                          •   JUI.        <




       I .       -             E-0
                  R E C E I V ~' uo 'U-
                     APR 2 2 201i
                                      C /erk Of Court
                                      * Legal/Privileged MAIL *
                                                                                                               .. ·-
                                                                                                             ".,.~_
                   ~l~':$0                          I
                                                                                PO BOX 2067
                                                                                Camden , NJ 08101-2067 -:.
                                                                                                               -.._
                                                                                                                       RECEIV ED                                          ,!
                                                                                                                                                                                                      '
                   \'X!.lll.J:AM, 1:.. WALSH   IN mt{                           U1--1ited States
                                                                                                                                         2 2 2019 (\ ,                                                )
                                                                                                                        H~:~a                ·                  ~                    .,
                                                                                                                        Wl~1iAt,\ i, WALSH CLER


 LEGAL                                                                                 08:\.0i-20E:7E.7                    IJl 111 ul 11, 1.. ,1,1 U•,: 'l'll 1111' IJI I• 1I• 11
                                                                                                                                                                   11 •            II                     1   11! 11 l1hl 11 1h 1
